     2:18-cv-02272-BHH       Date Filed 08/21/20     Entry Number 33      Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION


Darrell Morris and Anthony Morris,   )
                                     )
                    Plaintiff,       )
                                     )
v.                                   )           Civil Action No. 2:18-cv-2272-BHH
                                     )
Mortgage Contracting Services,       )                         ORDER
LLC; Carrington Mortgage Services,   )
LLC; and Wilmington Savings Fund     )
Society, FSB, as trustee of Stanwich )
Mortgage Loan Trust A,               )
                                     )
                    Defendants.      )
________________________________)

       On June 10, 2020, the Court entered an order holding in abeyance Defendant

                                                motion for judgment on the pleadings filed

pursuant to Rule 12(c) of the Federal Rules of Civil Procedure, and granting Plaintiffs

                                                   irty days to file a motion to amend their

complaint along with a proposed amended complaint. On July 13, 2020, Plaintiffs filed their

motion to amend and proposed amended complaint, and the matters are ripe for review.

                                     BACKGROUND

       In their proposed amended complaint, Plaintiffs allege they are heirs to the estate

of their father, Levern Morris, who owned property located at 237 West Poplar Street in

Charleston, South Carolina. (ECF No. 31-1 ¶¶ 1-2.) Plaintiffs allege that Anthony Morris

has been living at the property since May 28, 2012; that it is his permanent home; and that

                                            Id. ¶ 3.) According to Plaintiffs, the property

                                                death, and a foreclosure action was filed.
     2:18-cv-02272-BHH        Date Filed 08/21/20     Entry Number 33       Page 2 of 7




See Citifinancial Servicing, LLC v. Louise Morris, et. al., No. 2016-CP-10-5357. (Id. ¶ 4.)

Plaintiffs further allege that in January of 2018, while the foreclosure action was pending,

Defendant MCS placed a note on the property indicating that it had been abandoned, and

                                           e on the property and changed the locks. (Id. ¶¶

5, 10.) Plaintiffs allege that Defendants illegally entered the property and ransacked the

                                   ended complaint includes the following causes of action:

(1) negligence and gross negligence; (2) trespass pursuant to S.C. Code § 15-67-610; (3)

forcible entry and detainer pursuant to S.C. Code § 15-67-410; (4) invasion of privacy; and

(5) nuisance pursuant to S.C. Code § 15-43-20.

       This Court previously granted a motion to dismiss filed by Defendants Carrington

Mortgage Services, LLC, and Wilmington Savings Fund Society, FSB, as trustee of

Stanwich Mortgage Loan Trust A. In the order, the Court explained:


                                              but] the complaint does not allege that
       they had ownership or other sufficient legal interest in the property at the time
       of the complained-of acts in January of 2018. Likewis
       suffers from the following deficiencies: with respect to a claim for forcible
       entry and detainer, the complaint does not allege forcible removal or
       prevention of reentry; with respect to a claim for intentional interference with
       a contractual relationship, the complain[t] does not allege that Plaintiffs are
       parties to the subject mortgage contract or the existence and procurement
                                                 h respect to a claim for invasion of
       privacy, the complaint does not allege facts showing an intentional intrusion,

       nuisance, the complaint does not allege continuous or potentially repetitive
       interference. Because Plaintiffs have failed to plead sufficient facts to
       support the elements of their claims,
       dismiss. However, in the interest of fairness, the Court will do so without
                                             ile should they be able to support their
       claims with sufficient factual allegations.

(ECF No. 15 at 3.)


                                              2
      2:18-cv-02272-BHH        Date Filed 08/21/20       Entry Number 33      Page 3 of 7




                                              ed June 10, 2020, the Court again concluded

                               t offered no allegations to show that Plaintiffs had a sufficient

possessory interest in the property during the administration of the estate to maintain a

cause of action for trespass, and the Court found the claim subject to dismissal as it was

pleaded. In addition, the Court found the rema

subject to dismissal for the same reasons the Court granted the ot

motion to dismiss. Specifically, the Court noted                         claim for forcible entry

and detainer did not allege forcible removal or pr

for invasion of privacy did not allege facts showing an intentional



humiliation, particularly in light of the fact that Plaintiffs admit having knowledge of the

                                                   l claim for nuisance did not allege continuous

or repetitive conduct. In the interest of fairness, however, the Court granted Plaintiffs thirty

days to file a motion to amend their complaint along with a proposed amended complaint

in an attempt to cure the noted deficiencies.

                                 STANDARDS OF REVIEW

       Rule 15 of the Federal Rules of Civil Procedure provides that

freely give leave [to amend] when justice so requi

                                        eading should be denied only when the amendment

would be prejudicial to the opposing party, there has been bad faith on the part of the

moving party, or the amendm                            Edwards v. City of Goldsboro, 178 F.3d

231, 242 (4th Cir. 1999) (quoting Johnson v. Oroweat Foods Co., 785 F.2d 503, 509 (4th

Cir. 1986)) (emphasis in original). To deny a motion to amend for futility, the amendment

                                               3
      2:18-cv-02272-BHH           Date Filed 08/21/20     Entry Number 33     Page 4 of 7




                                              Oroweat Foods Co., 785 F. Supp. 2d at 819.

       Rule 12(c) of the Federal Rules of Civil Procedure provi

                            enough not to delay tria

                                                       prevail on a motion for judgment on the

pleadings if there are pleadings that, if proved, would permit re                           BET

Plant Servs., Inc. v. W.D. Robinson Elec. Co., 941 F. Supp. 54, 55 (D.S.C. 1996).

                                                on the pleadings is decided under the same

                                                              Deutsche Bank Nat'l Trust Co. v.

IRS, 361 F. App'x 527, 529 (4th Cir. 2010); see Burbach Broad. Co. v. Elkins Radio, 278

F.3d 401, 405 (4th Cir. 2002). Thus, to survive a motion for judgment on the pleadings, the

complaint must contain sufficient

                                                            Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007). In reviewing the complaint, the court accepts all well-pleaded allegations

as true and construes the facts and reasonable inferences derived therefrom in the light

most favorable to the plaintiff. Venkatraman v. REI Sys., Inc., 417 F.3d 418, 420 (4th Cir.

                                       not accept allegations that

subject to judicial notic                     Blankenship v. Manchin, 471 F.3d 523, 529 (4th

Cir. 2006).

                                          DISCUSSION

       Here, after a careful review of Plai

                                            futility because the proposed amended complaint

continues to suffer from the same defects previously identified by the Court in its prior

orders. In other words, the Court finds

                                                4
     2:18-cv-02272-BHH        Date Filed 08/21/20     Entry Number 33       Page 5 of 7




                                   Oroweat Foods Co., 785 F. Supp. 2d at 819.

       Specifically, as MCS points out in response to

allege a sufficient possessory interest in the property at the time of the alleged incident to

allege a facially plausible claim for trespass; rather, Plaintiffs continue to argue that their

status as heirs to the property made them

incident occurred. (ECF No. 31-1 ¶¶ 15-16.) As the Court previously explained, however,

the Deed of Distribution dated June 20, 2018, effectively disp

the law of South Carolina is clear that the personal representative of an estate takes

possession and control of real property during the administration of an estate.




owed them any particular legal duty at the time of the complained-of events.

                                                  entry and detainer, invasion of privacy, and

                                            proposed amended complaint fails to cure the

deficiencies the Court identified in its previous orders. Fi

                                            eaking into the home and, with a strong hand,

replaced the locks on the home preventing reentry for Plaintiffs

to state a plausible claim under                                 a]n entry which has no force

other than such as is implied in ever                                               Barbee v.

Winnsboro Granite Corp., 190 S.C. 245, 2 S.E.2d 737, 739 (1939); see also Parker v.

Shecut, 349 S.C. 226, 229, 562 S.C.2d 620, 622 (2002). Plaintiffs do not allege that they

were at the home at the time of the alleged incident, or, as previously explained, that they

had legal possession of the property at the time of the incident, and the Court finds

                                              5
      2:18-cv-02272-BHH           Date Filed 08/21/20   Entry Number 33      Page 6 of 7




                                                          m for invasion of privacy, the Court

finds that the facts alleged do not

                                                                             Rycroft v. Gaddy,

281 S.C. 119, 124-25, 314 S.E.2d 39, 43 (Ct. App. 1984). As previously explained,

Plaintiffs have not identified a sufficient possessory interest in the property at the time of

the incident, but even so, the allegations of

Plaintiffs were aware of the pending foreclosure action and knew that Defendant MCS was

taking steps on behalf of the mortgage lender.

                                                        claim, the Court again finds that the

                                                                       and enjoyment of their

                          illegal actions of the Defendant lend

No. 31-1 at 8) fail to state a plausible cl

allegations relate to a private residence,

does not involve a continuing event or act, or a single event that causes a continuing or

regularly repeating result. Sanders v. Norfolk S. Ry. Co.

2010).

                                         CONCLUSION

         For the foregoing reasons, the Court finds that it would be futile to permit Plaintiffs

to file their proposed amended complaint, as the proposed pleading does not cure the

deficiencies identified in this                               ous orders dated December 11,

2018, and June 10, 2020 (ECF Nos. 15 and 27, respectively). Accordingly, for the reasons

                                    s prior orders, the Court denies

                                                6
     2:18-cv-02272-BHH       Date Filed 08/21/20   Entry Number 33   Page 7 of 7




their complaint (ECF No. 31); the Court gr

the pleadings (ECF No. 24); and this matter is ended.

      IT IS SO ORDERED.

                                                 /s/Bruce H. Hendricks
                                                 The Honorable Bruce Howe Hendricks
                                                 United States District Judge

August 19, 2020
Charleston, South Carolina




                                             7
